ORDER **
Upon reconsideration of the Appellate Commissioner’s August 7, 2007 order, Respondent’s July 18, 2007 motion to remand to the Board of Immigration Appeals (“BIA”) is granted. The BIA shall consider Ramon Rios-Palacios’s claim that the doctrine of res judicata, or claim preclusion, bars a successive removal proceeding based on charges the Department of Homeland Security could have asserted in a prior proceeding, in light of Bravo-Pe-droza v. Gonzales, 475 F.3d 1358 (9th Cir. 2007).
REMANDED FOR FURTHER PROCEEDINGS.

 This disposition is not appropriate for publication and may not be cited except as provided by 9 th Cir. R. 36-3.